Citation Nr: 1043273	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Boston, Massachusetts, which changed the Veteran's 
service-connected disability to reflect a diagnosis of PTSD, and 
increased his disability evaluation from 10 to 30 percent, 
effective October 31, 2005.  In a May 2008 rating decision, the 
RO increased the Veteran's PTSD evaluation from 30 to 50 percent, 
effective October 31, 2005.  Since the RO did not assign the 
maximum disability rating possible for either condition, the 
appeal for a higher evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a Notice 
of Disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

In March 2009, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the Boston 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims folder.

In June 2009, the Board remanded the Veteran's claim for further 
development, specifically to afford him another VA psychiatric 
evaluation.  This was accomplished, and in June 2010, the VA 
Appeals Management Center issued a Supplemental Statement of the 
Case, in which it continued the previously-assigned disability 
rating.  The claims folder has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
been manifested by complaints and/or findings of chronic 
insomnia; nightmares; depressed mood; anxiety and panic attacks 
2-3 times per week; flashbacks and intrusive memories; 
irritability and/or angry outbursts; hypervigilance; mild memory 
impairment; difficulty adapting to stressful situations; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent disabling 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 
4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's PTSD has 
already been established, and the current appeal arose from a 
claim for an increased rating.  In letters dated December 2005, 
June 2008 and June 2008, the Veteran was informed that he should 
provide evidence showing that his disability had increased in 
severity.  These letters advised him of what VA would do to 
assist him in obtaining evidence, including the specific types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  The letters also 
informed the Veteran of how VA assigns the effective date and 
disability rating elements of a claim.  See Dingess/Hartman, 
supra.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service VA treatment records, letters from the Veteran's 
private psychologist regarding his private treatment, and VA 
examination reports dated November 2006, November 2007 and May 
2010.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding, available records that he wanted VA 
to obtain or that he felt were relevant to the claim that have 
not already been obtained and associated with the record.

With regard to the VA examinations, the examination reports show 
that the VA examiners reviewed the Veteran's pertinent reports of 
record, including his VA treatment records and letters from Dr. 
Green, his private psychologist, documenting his PTSD 
symptomatology, performed a comprehensive psychiatric evaluation, 
elicited from the Veteran his history of PTSD symptoms, and 
provided clinical findings detailing the examination results.  
For these reasons, the Board concludes that the examination 
reports are adequate upon which to base a decision in this case. 

Accordingly, the Board finds that VA has fully complied with the 
notice and assistance requirements of the VCAA and its 
regulations.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VCAA notice.  The purpose behind the 
notice requirements has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  
The regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board must also consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

The Veteran, via his representative, contends that he has 
experienced a severe increase in his PTSD symptoms, such that a 
disability rating of 100 percent is warranted.  See Board hearing 
transcript, March 2009.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the greater 
weight of probative evidence is against granting the Veteran's 
request for an initial disability evaluation in excess of 50 
percent disabling for PTSD.  In reaching this conclusion, the 
Board has considered the pertinent symptomatology shown on the 
multiple evaluations completed during the current appeal, 
including complaints and/or findings of chronic insomnia; 
nightmares; depressed mood; anxiety and panic attacks 2-3 times 
per week; flashbacks and intrusive memories; irritability and/or 
angry outbursts; hypervigilance; mild memory impairment; 
difficulty adapting to stressful situations; and difficulty in 
establishing and maintaining effective work and social 
relationships.

As an initial matter, the Veteran was first service connected for 
a nervous/anxiety disorder, in a June 1973 rating decision, with 
an initial evaluation of 10 percent, effective February 24, 1973.  
In November 2005, after submitting several previous requests 
since 1973, he applied again for an increased disability 
evaluation, stating that he had recently been experiencing anger, 
intense anxiety and other symptoms due to his military 
experiences more than 30 years earlier.

In January 2006, the Veteran was afforded a VA psychiatric 
evaluation pursuant to his claim.  He told the VA examiner that 
he was receiving individual counseling for his PTSD 3-4 times a 
month with a private psychologist, Dr. John Green, and that he 
was currently on several psychotropic medications, including 
Klonopin, Xanax, Trazodone and Celexa.  Although the VA examiner 
had no treatment records from Dr. Green, he noted that he had 
reviewed a brief email message from Dr. Green, who confirmed that 
the Veteran was in treatment, and had experienced what he called 
"a significant uptake in his PTSD symptoms" in the last 7-10 
years, particularly since the September 11, 2001 terrorist 
attacks.  The Veteran said that he was a Boston firefighter and 
had been in that job since 1978, but sought out mental health 
treatment after missing significant amounts of time from work 
(about 15 days per year) and being referred to counseling by a 
stress counselor at the fire department.  Specifically, he said 
that, after September 11, he began to think that his job as a 
fireman could be very much like being in the military in terms of 
risking his life.  Regarding his personal life, he said he had 
been married to the same woman since 1977 and had three adult 
children, one of whom still lived at home.  During the mental 
status evaluation, the Veteran was noted to be anxious and tense, 
but was cooperative and oriented to person, time and place with a 
full range of affect.  He denied delusions or hallucinations, as 
well as suicidal or homicidal ideation.  Although he claimed to 
be somewhat forgetful, it was noted that his rate and flow of 
speech was within normal limits.  He said he experienced anxiety 
attacks where he would get itchy, but not regular/normal panic 
attacks.  He expressed having great difficulty with sleep, which 
he said were exacerbated by his shift work, and had regular 
nightmares related to his Vietnam service.  He denied depression, 
however, and said that his symptoms had been relatively mild 
until the second Persian Gulf war.  The examiner diagnosed him 
with PTSD, moderately severe.  His assigned GAF score was 43, 
indicative of serious symptoms.

In May 2007, following the Veteran's first PTSD examination, the 
RO received a letter from Dr. Green, dated May 2005, in which he 
discussed the Veteran's PTSD treatment and symptomatology.  He 
said the Veteran had been a patient since 2003, but had increased 
in severity and intensity since his last evaluation, noting that 
he had lost 20 pounds, had continuing insomnia, and was on 
several psychiatric medications, with his dosage of Celexa being 
recently increased.  Dr. Green noted that, in the past six 
months, the Veteran had missed 60 days of work due to illness, 
including panic attacks, which had increased to 2-3 times per day 
from 2-3 times per week.  He further noted that his conversations 
were often circumstantial and circumlocutory.  He said that the 
Veteran's supervisor at the firehouse said that the Veteran had a 
disruptive effect on the work group and that the supervisor and 
Dr. Green both agreed that a severe and distinct decline in his 
mental function had occurred as a result of the September 11 
terrorist attacks.  He added that the Veteran was often too 
overwhelmed to perform the rudimentary daily activities of living 
and that his wife said that he could not understand complex 
commands, forcing her to have to remind him to do routine things, 
such as brush his teeth.  Dr. Green diagnosed the Veteran with 
PTSD with depressive features and panic attacks, and assigned a 
GAF score of 25, indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment or inability to function in almost 
all areas.

In September 2007, Dr. Green wrote a second letter in support of 
the Veteran's request for an increased disability rating for his 
PTSD.  He said that the Veteran had recently suffered a demotion 
on his job as a firefighter, and was removed from his regular 
duties and placed in an office position.  He said the Veteran 
simply became too anxious at fires and was presumed to be a 
danger to himself and the other firefighters.  He noted that the 
Veteran now suffered from total social impairments with severe 
deficiencies due to suicidal ideation, poor family relationships, 
continuous panic attacks, severe deficits in judgment, thinking 
and mood, frequent preservative and illogical speech, unprovoked 
outbursts of anger and road rage, difficulty adapting to 
stressful situations, and an inability to maintain effective 
relationships.  He assigned a GAF score of 28, denoting the same 
general symptoms as the previous GAF score of 25.  

In November 2007, the Veteran was afforded a second VA 
examination, based in part on the letters from Dr. Green, which 
indicated a severe increase in his PTSD symptomatology.  The 
Veteran said he was experiencing increasing and recurring 
intrusive daytime thoughts about war, and incidences of frequent 
nighttime awakening in a cold sweat.  He said he avoided people 
and situations, which caused friction in his marriage because he 
would not go to many social events.  He said his family life was 
impaired by his "snappiness," and he had a dim outlook for the 
future, sometimes thinking he would be better off dead, but 
having no active suicidal plans or intent.  Although he said he 
still experienced episodes of road rage, they were not as bad as 
they had been 12-15 years earlier.  He also said he experienced 
occasional flashbacks and hypervigilance.  With regard to his 
occupation, he said that he was under disciplinary watch with the 
fire department, and would have to reconcile his behavior with 
his supervisor.  During the mental status examination, he was 
found to be dressed in casual clothing with speech intact and 
appropriate and informative answers to questions.  Orientation 
and intellectual functioning were noted to be intact, and insight 
and judgment were deemed good.  Although he still expressed 
suicidal thoughts, he said he had no active suicidal ideation.  
His diagnosis was PTSD, chronic and severe; the assigned GAF 
score was 50, reflective of serious symptoms.  Based on these 
examination findings, the Veteran's PTSD evaluation was increased 
to 50 percent, effective October 31, 2005.

In March 2009, the Veteran testified at a hearing before the 
Board.  During the hearing, he contradicted many of the 
assertions put forth by Dr. Green in his letters with regard to 
the severity of the Veteran's PTSD symptomatology.  He said that 
he did not take his prescribed psychiatric medication faithfully 
every day, had panic attacks 2-3 times per week (as opposed to 2-
3 times per day, per Dr. Green), had recurring nightmares 1-2 
nights per week or an average of 3 nights out of 10, and said 
that he missed work about 15 days per year (as opposed to 60 days 
in six months, per Dr. Green).  While he said that his marriage 
was "rocky," he said that they managed and had been married 
over 30 years.  However, he did claim to have suicidal thoughts 
about twice per month, as well as problems with anger and 
irritability.  He also said he experienced short and long-term 
memory difficulties, concentration problems and anxiety attacks.  
Significantly, however, he said that he was now working back in 
the firehouse and had only been performing administrative tasks 
for a couple of months.  He also said that, while he had no 
friends, he did spend time with his brother, who was also a 
veteran, and occasionally went to dinner or a movie with his 
wife.  During the hearing, he also said that he was still in 
regular treatment with Dr. Green about once per week. 

In May 2010, the Veteran was afforded a third VA examination in 
order to attempt to reconcile the substantial difference in 
findings noted between his evaluations by Dr. Green and the VA 
examiners.  When asked about his current PTSD treatment, contrary 
to his testimony during the Board hearing in March 2009, at which 
time, he said that he was still in weekly treatment with Dr. 
Green, he told the VA examiner that he had not received any 
treatment since he stopped seeing Dr. Green in August 2008.  
However, similar to his testimony during the hearing, he said 
that he was not taking any medications for his PTSD.  With regard 
to his then-current symptoms, he said he had lost time from work 
during the past year, and used up all of his sick leave, although 
the specific amount of days was not noted.  He also said that he 
was still experiencing difficult relations with his wife, as well 
as his adult children, because of his angry outbursts and 
irritability.  However, the examiner noted that his home life was 
relatively intact, as he had been married for more than 30 years 
and said he enjoyed his marriage.  He even said that he had 
recently gotten rid of the guns that had been kept in the house.  
He said that while he still had thoughts that he might be better 
off dead, he added that he had no intention of acting on these 
thoughts.  During the mental status evaluation, he denied 
hallucinations and delusions, and was noted to be able to 
maintain his personal hygiene.  He was noted to be oriented to 
person, place and time, with speech normal in flow and duration.  
The examiner noted that he said that his memory was generally 
okay, but that he was forgetful if he did not pay attention to 
what he was doing; it was concluded that his memory loss was not 
significant.  He also had continuing panic and anxiety attacks 
and a depressed mood, and his impulse control was seen as 
marginal if he is challenged, especially while driving.  The 
examiner noted that the Veteran's work life was affected by PTSD 
because he used up all of his sick leave each year.  Although he 
noted that his home life was affected because of his easy anger 
and irritability, he nonetheless noted that the Veteran had been 
married for more than 30 years.  He was diagnosed with PTSD, and 
assigned a GAF score of 55, indicative of serious symptoms.

After a careful review of the complete claims folder, the Board 
concludes that the Veteran's PTSD symptoms during the appeal 
period more closely approximate the criteria for a 50 percent 
disability rating, and no more.  In reaching this conclusion, as 
noted above, the Board observes that the Veteran's PTSD 
symptomatology has been manifested by complaints and/or findings 
of chronic insomnia; nightmares; depressed mood; anxiety and 
panic attacks 2-3 times per week; flashbacks and intrusive 
memories; irritability and/or angry outbursts; hypervigilance; 
mild memory impairment; difficulty adapting to stressful 
situations; and difficulty in establishing and maintaining 
effective work and social relationships.  In this regard, the 
Board has carefully considered these symptoms, and weighed them 
against the diagnostic criteria for PTSD under DC 9411.  Once 
again, however, the Board has reviewed the criteria for the 
Veteran's current 50 percent rating, and of those criteria, the 
symptoms manifested by the Veteran are occupational and social 
impairment with reduced reliability and productivity due to panic 
attacks more than once a week; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  There is no 
competent evidence that he suffers from flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
in understanding complex commands; or impaired abstract thinking.  
Indeed, at no time during the three VA examinations during the 
period on appeal was the Veteran found to have any of these 
symptoms. 

Moreover, his GAF scores during the three VA examinations were 
43, 50 and 55, respectively, indicating that, while his PTSD 
symptomatology is still serious, it has improved somewhat from 
his initial examination in January 2006.  In this regard, the 
Board is mindful that a GAF score is only one piece of evidence 
to be considered and is not determinative of the percentage 
rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  
Rather, in making a determination as to disability rating, the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126 (2010).  In this case, however, it appears that the 
Veteran's GAF scores are an accurate reflection of the serious 
nature of his PTSD symptoms.  

In addition, the Board notes that, although the Veteran was noted 
to be taking at least four psychiatric medications during the 
January 2006 VA examination, during the May 2010 examination, he 
admitted that he was no longer taking any medication.  
Nonetheless, his assigned GAF score was higher than it had been 
during the initial evaluation.  This fact appears to coincide 
with the Veteran's testimony during the Board hearing, in which 
he admitted that he was not taking his medication on a daily 
basis.  

The Board has also observed that the VA examiners have noted that 
the Veteran's PTSD symptomatology has had an impact on his 
occupational and social functioning, noting that he was using all 
of his annual sick leave each year, and had some marital strife.  
However, the Board notes that, despite these findings, the 
Veteran remains employed as a firefighter, a job which he has had 
since 1978, and remains married, in what he describes as a 
marriage he enjoys, to the same woman for over 32 years.  
Moreover, while the Veteran said that he was having problems at 
work that resulted in his being demoted to an administrative 
position, during the Board hearing, he admitted that this period 
had only last for a couple of months, and that he was back 
working among his colleagues in the firehouse.  

For these reasons, the Board finds that the Veteran's symptoms 
more closely approximate a disability rating of 50 percent.  As 
noted above, the Board also finds that such rating is warranted 
for the entire period that this appeal has been pending.  See 
Hart, supra.

The Board further finds, however, that the criteria for a higher 
disability rating of 70 have not been met at any time during the 
period on appeal.  Although the Veteran was found to have 
impaired impulse control (including unprovoked irritability), 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting, at no time during the course of this 
appeal was there probative evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; or a neglect of personal hygiene.  Moreover, 
although the Veteran has difficulty in establishing and 
maintaining work and social relationships, he clearly has the 
ability to do so, as demonstrated by his marriage and career, 
both of which he has sustained for more than 30 years.  The Board 
also notes that the Veteran admitted that he does spend some time 
with his brother, who is also a veteran.  

The Board further finds that the Veteran has not been shown to 
have total occupational and social impairment due to his PTSD, so 
as to warrant a 100 percent rating.  In this regard, there is no 
probative evidence that he has manifested total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own name.  
Again, although the record shows that the Veteran was placed at 
an administrative job due to an increase in his symptoms, this 
lasted but a relatively short time, and he was thereafter 
returned to his regular duties.  As such, the Board finds that 
the Veteran's service-connected PTSD does not more closely 
approximate the criteria for a 100 percent rating.

In reaching this conclusion, the Board has also considered the 
letters from Dr. Green, in which he assigned the Veteran GAF 
scores of 25 and 28, respectively, indicative of behavior which 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability to 
function in almost all areas.  See letters from Dr. Green, May 
2005 and September 2007.  In this respect, however, the Board 
notes that whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
In addition, the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, while Dr. Green alleged that the Veteran suffered 
from delusions, hallucinations, was often too overwhelmed to 
perform the rudimentary daily activities of living, and suffered 
from total social impairments with severe deficiencies as 
suicidal ideation, the Board observes that the claims folder is 
void of any treatment records from Dr. Green supporting his 
assertions.  In this regard, the Board notes that, although the 
RO requested, via a letter dated June 2009, that the Veteran 
submit Dr. Green's treatment reports, or a consent form allowing 
VA to obtain them, the Veteran failed to respond to this letter.  
Moreover, as noted above, while the Veteran testified during the 
Board hearing that he was still in regular treatment with Dr. 
Green, during the May 2010 VA examination, he admitted that he 
had not been in treatment with Dr. Green since August 2008.  
Thus, without any evidence to support his assertions, the Board 
accords little probative weight to the opinions of Dr. Green.  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the symptoms from the Veteran's PTSD are most 
consistent with the currently-assigned 50 percent rating.  

Finally, the Board notes that it has considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities; has not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 50 percent for 
service-connected PTSD.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, as 
there is not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application, as the Veteran's symptomatology during the 
course of this appeal has not been shown to be of greater 
severity than the currently-assigned rating.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Entitlement to a disability rating in excess of 50 percent for 
PTSD is not warranted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


